Citation Nr: 1118450	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  08-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to an evaluation in excess of 20 percent for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1986.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina that, among other things, denied service connection for hepatitis C, and granted service connection for intervertebral disc syndrome with degenerative arthritis and osteoarthritis with discogenic changes at L5-S1 and L1-L2, evaluated as 20 percent disabling from July 24, 2006.  The Veteran appeals for a higher initial disability rating.  

The Veteran was afforded a videoconference hearing at the RO before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  

The Board observes that in correspondence dated in November 2006, the appellant appears to raise the issues of entitlement to service connection for pancreatitis as secondary to medication taken for hepatitis C and facial swelling.  These matters are not properly before the Board for appellant review and they are referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board is of the opinion that further assistance to the Veteran is required in order to comply with the duty to assist provisions mandated by 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).

At the outset, the Board observes that following the statement of the case in May 2008, additional evidence was received consisting of VA outpatient clinic notes dated between 2008 and 2009 showing continuing treatment for low back disability.  These clinical data have not previously been considered in the adjudication of this case.  Neither the Veteran nor his representative has waived consideration of this evidence by the agency of original jurisdiction.  The Board cannot consider this evidence in the first instance and will remand this matter to the RO for a supplemental statement of the case. See 38 C.F.R. §§ 19.38(b) (3), 20.1304(c) (2010).

The Veteran presented testimony on videoconference hearing in April 2011 that he continued to receive treatment at the Durham [NC] VA hospital.  He stated that he saw his private doctors for medication.  He indicated that he had trouble standing up and bending due to low back symptoms, that his back went out on him at times, and that he had radiating symptoms in the right leg.  He indicated that he had gone to the emergency room at least three times within the past year for back symptoms. 

The evidence thus indicates that the Veteran receives continuing VA outpatient treatment for low back symptomatology.  The Board observes that the most recent records date to January 2010.  Among other things, increasing back pain was noted in October 2008.  The appellant underwent nerve conduction studies and electromyogram testing in June 2009 for chronic intermittent low back pain that occasionally radiated into the right lower extremity.  The study was abnormal.  As there is constructive notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA outpatient records dating from February 2010 should be requested and associated with the claims folder.  

Additionally, the record reflects that the most recent private clinical records are dated in 2006.  At the hearing, the appellant stated that he received continuing private treatment and medication management for back symptoms.  He will therefore be requested to provide authorization for retrieval of more recent private records pertaining to the back.

Review of the record discloses that the Veteran's back was last examined for VA compensation and pension purposes in March 2007.  The Board is of the opinion that a current VA examination would be helpful to ascertain the status of current disability in this regard. 

The Veteran asserts that he has hepatitis C that is reasonably of service onset.  He testified in April 2011 that he received vaccinations with an air gun when he entered service.  He related that he had had a blood transfusion in service when undergoing circumcision, and that these incidents might have been the etiology of hepatitis C.  In statements in the record, the appellant also contends that his risk factors for hepatitis C also included being stationed in undeveloped countries with unsanitary eating and water conditions, and sharing razors with other servicemembers.  Service treatment records document that he underwent circumcision in November 1975.  

Review of VA outpatient records discloses that the appellant tested positive for hepatitis C in November 2003.  He provided history in April 2004 to the effect that he had had a blood transfusion during surgery in 1968 following a stab wound, as well as a history of tattooing at age 16.  In March 2005, his risk factors for hepatitis C were noted to include a blood transfusion before July 2002, a history of multiple sexual partners, tattoo or repeated body piercings, unexplained liver disease and intemperate or immoderate use of alcohol.  

The Veteran has not had a VA examination for hepatitis C and there is no competent or probative opinion in the record that addresses whether it is related to reported incidents of service.  The Board thus finds that the current record is not sufficiently developed in this regard and requires a medical opinion.  The threshold for obtaining an examination is low. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In view of such, a current VA examination is warranted. 

The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish authorization that identifies all healthcare providers, including emergency rooms, that have treated him for low back disability since 2007.  VA should request such clinical evidence.

2.  Retrieve VA outpatient clinical records dating from February 2010 and associate with the claims folder.

3.  Schedule the Veteran for a VA examination by an appropriate VA examiner to determine whether hepatitis C is related to service.  The claims folder must be made available to the examiner and clinical history and findings should be reported in detail.

The examiner should state specifically whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that hepatitis C is of service onset based on the lay and clinical history in this regard.

4.  Schedule the Veteran for an examination to evaluate the status of the service-connected low back disorder.  All indicated tests and studies should be conducted and clinical findings should be reported in detail.

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected disabilities, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.

The examiner is requested to clearly distinguish the symptoms attributable to the service-connected low back disability and those related to the nonservice-connected degenerative disc disease of the cervical spine that the record demonstrates is a work-related injury.  .

5.  After taking any further development deemed appropriate, re-adjudicate the issues on appeal.  If a benefit is not granted, the appellant and representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

